Citation Nr: 1757269	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vision problems due to a stroke. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist. 

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

6.  Entitlement to service connection for a stroke. 

7.  Entitlement to service connection for a heart disability. 

8.  Entitlement to a temporary total evaluation because of treatment for a service-connected disability requiring convalescence.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to August 1982.  He had additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The Board notes that the Veteran has an array of mental health diagnoses of record, to include depression and posttraumatic stress disorder (PTSD).  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for bilateral hearing loss, carpal tunnel syndrome of the right wrist, a right shoulder disability, an acquired psychiatric disorder, stroke, a heart disability and entitlement to a temporary total evaluation because of treatment for a service-connected disability requiring convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his December 2016 Board hearing, the Veteran withdrew his appeal pertaining to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vision problems due to a stroke.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vision problems due to a stroke have been met.  38 U.S.C.
§§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his December 2016 Board hearing, the Veteran's representative withdrew the pending appeal pertaining to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vision problems due to a stroke.  Hence, there remains no allegation of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vision problems due to a stroke is dismissed.


REMAND

The Board notes that the most recent VA treatment records of record are dated in March 2011.  The Veteran testified that he was currently treated for his claimed disabilities by the VA.  Additionally, the record shows that the Veteran had additional reserve service after the certification of his appeal to the Board.  These additional reserve records have not been associated with the record.  The Veteran's service treatment records have not been associated with the record.  The Veteran testified that he separated at Fort Campbell in Kentucky.  An additional attempt should be made to obtain the Veteran's service treatment records.  Lastly, the Veteran testified that he was hospitalized during his reserve service for chest pain and a shoulder injury.  These hospitalization records have not been associated with the record.  A remand is warranted to obtain the outstanding VA treatment records and service treatment records. 

The Veteran claims that his bilateral hearing loss was caused by in-service noise exposure.  In July 2010, the Veteran was afforded a VA audio examination.  At that time, the Veteran did not meet the VA criteria set forth in 38 C.F.R. § 3.385 (2017) to establish a current hearing loss disability.  Since that time, the Veteran testified at his Board hearing that he was having an increasingly difficult time hearing his wife during conversations.  The Board finds that a remand is necessary to afford the Veteran with a contemporaneous VA audio examination to determine whether his current hearing loss meets the criteria set forth in 38 C.F.R. § 3.385 and, if so, whether his hearing loss is etiologically related to service.  

The Veteran testified that his right carpal tunnel syndrome was treated in 2013 and was caused by repetitive use as a mechanic during his active service.  The Veteran's DD-214 Form documents that he was a mechanic.  A remand is necessary to afford the Veteran with a VA examination to determine the nature and etiology of his claimed right carpal tunnel syndrome.

The Veteran testified that his depression and PTSD were caused by seeing a friend killed during basic training at Fort Leonard Wood.  The Veteran was hospitalized for depression in May 2014 and his treatment records reflect a history of PTSD.  A remand is required to verify the Veteran's claimed stressor and to afford him a VA examination to determine the nature and etiology of his psychiatric disorders. 

The Veteran testified that he injured his shoulder in a Humvee accident.  When he was treated for his shoulder injury, he was told that he was having a heart attack.  The Veteran was sent to the hospital for several days.  While he was in the hospital, the Veteran was told he had a transient mal stroke.  A Statement of Medical Examination and Duty Status indicates that the Veteran was treated for a shoulder injury and chest pain while he was in active duty status.  The Veteran's VA treatment records include a history hypertension, stroke, rotator cuff strain, and impingement syndrome.  The hospital records associated with the Veteran's accident have not been associated with the record and he has not been afforded a VA examination to determine the nature and etiology of these claimed disabilities.  Therefore, a remand is necessary to afford the Veteran a VA examination and to obtain the outstanding treatment records. 

The claim of entitlement to a temporary total evaluation because of treatment for a service-connected disability requiring convalescence is intertwined with the aforementioned service connection claims.  If a service connection claim is granted, this could entitle the Veteran to a temporary total evaluation.  Thus, adjudication of the temporary total evaluation claim must be deferred until the remand development is completed for the service connection claims.

Accordingly, the case is REMANDED for the following actions:
	
1.  Prior to any examination, furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.   

Specifically, the Veteran should be requested to:

a.  Provide information, including the names and addresses, regarding the Reserve units which he served in; and,

b.  Clarify the dates, by month and year, for when he was treated for his claimed disabilities during his service. 

2.  Prior to any examination, contact the appropriate government entity, to include the National Personnel Records Center (NPRC), and the Veteran's Reserve units, to secure copies of personnel records, which reflect the dates he was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Make a specific request for any additional service treatment records for his period of active service from July 1978 to August 1982.  

3.  Prior to any examination, undertake the appropriate development to verify the Veteran's claimed stressor.  In December 2016, the Veteran testified that he witnessed the death of a friend at Fort Leonard Wood during basic training.  His friend was shot during a training exercise.

4.  Provide the Veteran an examination to determine the nature and etiology of his claimed bilateral hearing loss.  
The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The VA examiner is requested to address whether it is at least as likely as not that the Veteran currently has bilateral hearing loss disability that is related to his active service, to include his in-service noise exposure.

In rendering the opinion, the examiner is asked to concede in-service noise exposure.

The examiner must provide a rationale for all opinions that are provided.

5.  Provide the Veteran a VA examination to determine the nature and etiology of his claimed right carpal tunnel syndrome.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The VA examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right carpal tunnel syndrome was incurred during his active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's assertion that his carpal tunnel syndrome was caused by repetitive use as a mechanic during active service.

The examiner is asked to provide a rationale for the opinion rendered.  

6.  Provide the Veteran a VA examination to determine the nature and etiology of his right shoulder disability.    
The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right shoulder disability was incurred during his active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's assertion that his right shoulder disability was caused by his in-service Humvee accident.

The examiner is asked to provide a rationale for the opinion rendered.  

7.  Provide the Veteran a VA examination to determine the nature and etiology of his stroke.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's stroke was incurred during his active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's assertion that he was diagnosed with a transient mal stroke during active service.

The examiner is asked to provide a rationale for the opinion rendered.  

8.  Provide the Veteran a VA examination to determine the nature and etiology of his claimed heart disability.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's heart disability was incurred during his active service.  

In rendering the opinion, the examiner is asked to consider the notations of chest pain in the Veteran's personnel records.

The examiner is asked to provide a rationale for the opinions rendered.  

9.  After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


